CCA 20130089. Regarding the petition for grant of review filed personally by the Appellant under the name of Joseph E. Craig on June 4, 2014, under Article 67(a), UCMJ, 10 U.S.C. § 867(a), which was docketed under Docket Number 14-0646/AR, and it now appearing that said petition is in fact a duplicate petition for grant of review of the decision of the United States Army Court of Criminal Appeals, earlier filed by appellate defense counsel under Docket Number 14-0588/AR, the original docket number in this case, with the correct name of Craig E. Joseph, it is ordered that Docket Number 14-0588/AR be immediately assigned to this case, that Docket Number 14-0646/AR issued on June 4, be rescinded in this case and not reassigned to another case, and the petition for grant of review for the case in Docket Number 14-0588/AR was denied on June 25, 2014, 73 M.J. 421 (C.A.A.F. 2014).